                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN


GENESIS ATTACHMENTS,
LLC,
                                                     Case No. 19-cv-11266
               Plaintiff,                            Hon. Matthew F. Leitman
v.

DETROIT EDGE TOOL
COMPANY,

              Defendant.


                             PROTECTIVE ORDER

      In the above-entitled action, Plaintiff Genesis Attachments, LLC (“Plaintiff”)

and Defendant Detroit Edge Tool Company (“Defendant”) may seek discovery of

documents, information or other material that may contain trade secrets or other

confidential research, development, or commercial information of another Party or

of third parties. The Parties reasonably believe that the public disclosure of trade

secrets or other confidential research, development or commercial information

would cause unnecessary financial and/or other competitive injury to the disclosing

party. Therefore, upon stipulation of the Parties and pursuant to Federal Rule of

Civil Procedure 26(c)(1), the following terms and conditions of this Protective Order
shall govern the disclosure, production, and use of information, documents and

tangible things in connection with the above-entitled action.

      1.      As used in this Protective Order, these terms have the following
meanings:

           a. “Attorneys” means outside counsel of record in the above-entitled
              action.

           b. “Document” or “document” has the meaning prescribed in Fed. R. Civ.
              P. 26 and 34.

           c. “Producing Party” means any Party or non-party producing documents,
              information, or tangible items in the above-entitled action.

           d. “Receiving Party” means any Party or non-party that has been or
              becomes lawfully in the possession of documents, information, or
              tangible items produced by a Producing Party.

           e. “CONFIDENTIAL” means documents or information not publicly
              known concerning, reflecting, revealing, or relating to processes,
              operations, production, shipments, or other confidential or proprietary
              commercial, marketing, advertising, financial, business operations,
              processes, or personnel information within the scope of Fed. R. Civ. P.
              26(c)(1)(G). “CONFIDENTIAL” information is information which the
              Producing Party would not normally reveal to third parties, or if
              disclosed, would require such third parties to maintain the information
              in confidence.

           f. “ATTORNEYS’ EYES ONLY” means documents or information
              which would be of value to a competitor of the Producing Party and/or
              the disclosure of which would cause competitive harm or injury to the
              Producing Party if disclosed. “ATTORNEYS’ EYES ONLY”
              information includes but is not limited to engineering, design,
              manufacturing, fabrication and assembly drawings of a Party’s existing
              or future products and components and all research, development and
              other technical information related thereto, all non-published patent
              applications, current or future financial or technical trade secrets and
              plans and related information that may include financial data and
              projections including profits, sales volumes and costs; non-public
              pricing information; past, present or future competitive analyses;
              business strategy; marketing strategy; non-public agreements or
              relationships with third parties, including but not limited to customers,
              distributors and suppliers including their identities; technical practices,
              methods, or other know-how; and research for and production of
              current or future products that are not covered by the claims of U.S.
              Reissue Patent No. RE45,341 and inventions in progress.

           g. “TRIAL COUNSEL’S EYES ONLY” means documents or
              information which would be of value to a competitor of the Producing
              Party and the disclosure of which to any attorneys who participate in
              the prosecution in front of the United States Patent and Trademark
              Office of any claim in any patent application pertaining to the subject
              matter of the material marked “TRIAL COUNSEL’S EYES ONLY”
              would cause competitive harm or injury to the Producing Party if
              disclosed. “TRIAL COUNSEL’S EYES ONLY” information includes
              but is not limited to engineering, design, manufacturing, fabrication and
              assembly drawings of a Party’s future products and components and all
              research, development and other technical information related thereto,
              all non-published patent applications, current or future technical trade
              secrets and plans and related information; technical practices, methods,
              or other technical know-how; and research for and production of future
              products that are not covered by the claims of U.S. Reissue Patent No.
              RE45,341 and inventions in progress.

           h. “Protected Information” means collectively all information or
              documents designated “CONFIDENTIAL,” “ATTORNEYS’ EYES
              ONLY” or “TRIAL COUNSEL’S EYES ONLY” under this Protective
              Order.

      2.      All Protected Information shall be used solely for the purpose of this

action, and no person receiving such documents or information shall, directly or

indirectly, use, transfer, disclose, or communicate in any way the documents or their

contents or other information to any person other than those specified in paragraphs

3, 4, or 5, respectively. Any other use is prohibited.
       3.      Access to any CONFIDENTIAL document or information shall be

limited to:

            a. the Court, its staff, and the Court’s appointed Special Master and his
               staff;

            b. Attorneys, employees and staff of their law firms working under the
               supervision of such Attorneys, e-discovery vendors, and vendors
               providing messenger, photocopying, or other clerical services with
               which Attorneys contract in connection with the above-captioned
               matter;

            c. persons shown on the face of the document to have authored or received
               it;

            d. court reporters and videographers retained to transcribe and/or record
               testimony;

            e. a Party’s officers or employees directly involved in this case whose
               access to the information or documents is reasonably required to
               supervise, manage or participate in the case;

            f. outside independent persons (i.e., persons not currently or formerly
               employed by, or not consulting as a business consultant with, any Party)
               who are retained by a Party or its Attorneys to provide assistance as
               mock jurors or focus group members or the like, or to furnish technical
               or expert services regarding this matter, and/or to give testimony in this
               action (“Outside Independent Persons”);

            g. other persons only upon order of the Court or any other person as to
               whom the Producing Party agrees in writing prior to such disclosure.

       4.      Access to any ATTORNEYS’ EYES ONLY document or information

shall be limited to the persons and entities identified in paragraphs 3(a), (b), (c), (d),

(f) and (g).
      5.       Access to any TRIAL COUNSEL’S EYES ONLY document or

information shall be limited to:

            a. the Court, its staff, and the Court’s appointed Special Master and his

               staff;

            b. trial counsel of record in this litigation who have filed an appearance in
               front of the United States District Court for the Eastern District of
               Michigan to appear in Case No. 19-cv-11266-MFL-MKM, and such
               trial counsel’s clerical staff working under the supervision of such trial
               counsel, e-discovery vendors, and vendors providing messenger,
               photocopying, or other clerical services with which such trial counsel
               contract in connection with the above-captioned matter;

            c. persons shown on the face of the document to have authored or received
               it;

            d. court reporters and videographers retained to transcribe and/or record
               testimony;

            e. Outside Independent Persons; and

            f. other persons only upon order of the Court or any other person as to
               whom the Producing Party agrees in writing prior to such disclosure.

       6.      Any individual permitted to receive another Party’s TRIAL

COUNSEL’S EYES ONLY documents or information, including any Outside

Independent Person, who obtains or receives, in whole or in part, another Party’s

material marked TRIAL COUNSEL’S EYES ONLY under this Order shall not

participate in the prosecution in front of the United States Patent and Trademark

Office of any claim in any patent application pertaining to the subject matter of the

material marked TRIAL COUNSEL’S EYES ONLY for one (1) year after
termination of this litigation (including appeals, if any), with the proviso that in the

event a Party to this action requests a reexamination, inter partes review proceeding,

post-grant review proceeding or a covered business method review proceeding of

another Party’s patent(s) related to the subject matter of this action, trial counsel of

record, and any other individual, who, consistent with Paragraph 5, has received

material marked TRIAL COUNSEL’S EYES ONLY, shall be allowed to participate

in such proceeding(s) regardless of whether such trial counsel or individual has

received material marked TRIAL COUNSEL’S EYES ONLY, but may not amend,

substitute, or add claims to the Party’s patent(s) during the proceeding. If it is

believed that a Party has mismarked Protected Information as TRIAL COUNSEL’S

EYES ONLY, any dispute over whether such information is properly designated

under the terms of this Order shall be resolved according to the procedure set forth

in Paragraph 19 herein, and, in the event of any dispute, the obligations under this

paragraph shall remain in effect until such time as the Court resolves the dispute.

       7.    The provisions of this Order, including the provisions of Section 6, shall

not limit or restrict a Party from complying with such Party’s duty of disclosure or

candor before the U.S. Patent and Trademark Office as required under 35 C.F.R. §

1.56, with prior written notice to a Producing Party if the Receiving Party believes

disclosure of any of Producing Party’s Protected Information (i.e., either

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” or “TRIAL COUNSEL’S
EYES ONLY”) is required. If it is believed that a Party has mismarked material as

Protected Information (i.e., either “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY” or “TRIAL COUNSEL’S EYES ONLY”) and such material includes

information material to the patentability of a pending patent claim, any dispute over

whether such information is properly designated under the terms of this Order shall

be resolved according to the procedure set forth in Paragraph 19 herein, and, in the

event of any dispute, the obligations under this paragraph shall remain in effect until

such time as the Court resolves the dispute.

      8.     Documents, information or material produced in this action and

designated CONFIDENTIAL or ATTORNEYS’ EYES ONLY or TRIAL

COUNSEL’S EYES ONLY shall be used by the Parties in the litigation of only this

action and shall not be used for any other purpose. Any person or entity who obtains

access to Documents, information or material produced in this action that are

designated CONFIDENTIAL or ATTORNEYS’ EYES ONLY or TRIAL

COUNSEL’S EYES ONLY pursuant to this Order shall not make any copies,

duplicates, extracts, summaries or descriptions of such CONFIDENTIAL or

ATTORNEYS’ EYES ONLY or TRIAL COUNSEL’S EYES ONLY information

or any portion thereof except as may be reasonably necessary in such litigation.
      9.     Each person appropriately designated pursuant to paragraphs 3(f), 3(g),

4 (as to those described in 3(f) and 3(g)),5(e) and/or 5(f) to receive Protected

Information shall execute a “Written Assurance” in the form attached to this

Protective Order as Exhibit A. Counsel for the Receiving Party shall notify counsel

for the Producing Party at least seven (7) days prior to disclosure to any person

required to execute a Written Assurance who is also known to be an employee or

agent of or business consultant to any competitor of the Producing Party (“Receiving

Party’s notice”). The Receiving Party’s notice shall provide a reasonable description

of the person known to be an employee or agent of or business consultant to any

competitor of the Producing Party to whom disclosure is sought sufficient to permit

objection to be made, including such person’s curriculum vitae. If the Producing

Party objects in writing to disclosure to the person further known to be an employee

or agent of or business consultant to any competitor of the Producing Party within

seven (7) days after receipt of the Receiving Party’s notice, no disclosure shall be

made until the Receiving Party seeking disclosure obtains the prior approval of the

Court or the Producing Party.

      10.    A Party may designate information in a Document or thing as Protected

Information by clearly and prominently marking it on its face as CONFIDENTIAL

or ATTORNEYS’ EYES ONLY or TRIAL COUNSEL’S EYES ONLY,

respectively. To the extent that information is produced in a form rendering it
impractical to label (including electronically stored information produced on

electronic, magnetic or other computer readable media), the Producing Party may

designate such information as CONFIDENTIAL or ATTORNEYS’ EYES ONLY

or TRIAL COUNSEL’S EYES ONLY by cover letter, cover page, file name, slip

page, or by affixing to the media containing the Protected Information or a label

containing the appropriate legend provided for in Paragraphs 1(e) through 1(g)

above. Whenever a Receiving Party reduces such computerized material designated

as CONFIDENTIAL or ATTORNEYS’ EYES ONLY or TRIAL COUNSEL’S

EYES ONLY to hard-copy form, the Receiving Party shall mark the hard-copy form

with the appropriate legend provided for in Paragraphs 1(e) through 1(g) above.

Whenever any Protected Information that is computerized material is copied into

another form, the Receiving Party shall also mark those forms with the appropriate

legend provided for in Paragraphs 1(e) through 1(g) above. A Producing Party may

make Documents or things containing Protected Information available for inspection

or copying without marking the original Documents or things as CONFIDENTIAL

or ATTORNEYS’ EYES ONLY or TRIAL COUNSEL’S EYES ONLY without

forfeiting a claim of confidentiality, so long as the Producing Party causes any copies

of the Documents or things to be marked as CONFIDENTIAL or ATTORNEYS’

EYES ONLY or TRIAL COUNSEL’S EYES ONLY before providing them to the

Receiving Party or within a reasonable time after discovering an inadvertent failure
to designate such copies.

      11.    This order does not authorize the filing of any documents under seal. If

the court-appointed Special Master prepares a report, the Special Master shall,

before the report is filed and made public, provide a draft of the report to counsel for

the parties so that they may review the draft report and confer with the Special

Master to assure that no information designated Protected Information under this

Order is included in the report when it is filed or otherwise made public. If a party

identifies any information in the draft of the Special Master’s report that is

designated Protected Information under this Order, then the Special Master, unless

otherwise directed by the Court, shall remove the Protected Information from the

report before filing the report or otherwise making it public. Documents may be

sealed only if authorized by statute, rule, or order of the Court. A party seeking to

file under seal any paper or other matter in any civil case pursuant to this section

shall file and serve a motion or stipulation that sets forth (i) the authority for sealing;

(ii) an identification and description of each item proposed for sealing; (iii) the

reason that sealing each item is necessary; (iv) the reason that a means other than

sealing is not available or unsatisfactory to preserve the interest advanced by the

movant in support of the seal; and, if a party files a motion only, (v) a memorandum

of legal authority supporting the seal. See Local Rule 5.3. No party shall file or

otherwise tender to the Clerk any item proposed for sealing unless the Court has
entered an order allowing filing under seal. Whenever a motion or stipulation to seal

is filed, the party seeking to file under seal shall submit a proposed order which states

the particular reason the seal is required. The proposed order shall be submitted via

the link located under the "Utilities" section of CM/ECF.

      12.    A Party may designate as Protected Information any responses to

discovery requests, affidavits, exhibits, expert reports, briefs and memoranda of law,

or portions of the foregoing, that the Party in good faith believes constitute or contain

Protected Information under the terms of this Order. If a Receiving Party intends to

file any such designated Protected Information with the Court without moving to

have the Protected Information filed under seal pursuant to Section 11 and Local

Rule 5.3, the Receiving Party shall notify the Producing Party at least five (5)

business days before such Protected Information is filed with the Court, of the

identity of such Protected Information and that the Receiving Party does not intend

to move to file the Protected Information under seal. This notice is intended to

provide the Producing Party the opportunity to move the Court pursuant to Section

11 to have such Protected Information, or some part of it, filed under seal if the

Producing Party believes in good faith that the requirements of Section 11 and Local

Rule 5.3 are met for the Protected Information to be filed under seal with the Court’s

approval.
      13.    All depositions or portions of depositions taken in this action that

contain Protected Information may be designated as such and thereby obtain the

protections accorded other Protected Information.       A Party may designate a

deposition transcript, or portion thereof, as CONFIDENTIAL or ATTORNEYS’

EYES ONLY or TRIAL COUNSEL’S EYES ONLY by so stating on the record at

the deposition or by advising all Parties and the stenographer and videographer in

writing within seven (7) days after receipt of the final deposition transcript. Until

expiration of this seven (7)-day period or until designation is made, whichever

comes first, the entire transcript shall be treated as TRIAL COUNSEL’S EYES

ONLY regardless of whether previously so designated. The deposition of any

witness, or any portion of such deposition, encompassing Protected Information

shall be taken only in the presence of individuals qualified to have access to such

information pursuant to this Protective Order, unless otherwise agreed upon by the

Parties or counsel on the record. Nothing shall restrict a Receiving Party’s counsel

from deposing a witness employed by the Producing Party on documents designated

by the Producing Party as CONFIDENTIAL or ATTORNEYS’ EYES ONLY or

TRIAL COUNSEL’S EYES ONLY.

      14.    Failure to designate a document, thing, or piece of testimony as

Protected Information does not constitute forfeiture of a claim of confidentiality as

to any other document, thing, or piece of testimony. Any Party or third party who
inadvertently fails to identify documents as Protected Information shall promptly

upon discovery of the oversight, provide written notice of the error and substitute

appropriately designated documents.         The Receiving Party receiving such

improperly designated documents shall make all reasonable efforts to retrieve such

documents from persons not entitled to receive CONFIDENTIAL or ATTORNEYS’

EYES ONLY or TRIAL COUNSEL’S EYES ONLY information, as the case may

be, and upon receipt of the substitute documents, shall destroy all improperly

designated copies.

      15.    Non-parties producing documents or information in the course of this

action may also designate documents or information as Protected Information,

subject to the same protections and constraints as the Parties to this action. A copy

of this Protective Order shall be served along with any subpoena served in

connection with this action. Each Party requesting discovery from a non-party by

subpoena shall ensure that all Parties in this action receive a copy of the subpoena.

      16.    Nothing in this Order shall require production of documents or

information that a party contends is protected from disclosure by the attorney-client

privilege, the work product doctrine or other privilege, doctrine, right, or immunity.

If information or document(s) subject to a claim of attorney-client privilege, the

work product doctrine or other privilege, doctrine, right, or immunity, is nevertheless

inadvertently or unintentionally produced (without regard to whether it was
mistakenly Bates numbered or included in a document production), such production

shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to, any

such privilege, doctrine, right or immunity. Such inadvertently or unintentionally

produced materials protected by the attorney-client privilege, the work product

doctrine or other privilege, doctrine, right, or immunity, and all copies thereof, shall

be returned to the Producing Party or destroyed within three (3) business days after

the Producing Party notifies the Receiving Party in writing or within a reasonable

time after actually becoming aware of the inadvertent production.            Once the

Receiving Party has been notified that privileged or protected information was

inadvertently produced by the Producing Party, or the Receiving Party has actually

become aware of the inadvertent production, the Receiving Party shall comply with

any additional requirements found in Federal Rule of Civil Procedure 26(b)(5)(B)

with respect to the privileged or protected information, including as they relate to

disclosure before notification of the inadvertent disclosure. No use may be made of

such documents or information. Return or destruction of the information or material

by the Receiving Party shall not constitute an admission or concession, or permit

any inference, that the returned information or material is, in fact, properly subject

to a claim of attorney-client privilege or work product immunity nor shall it foreclose

any Party from moving the Court for an order that such information or material has

been improperly designated or should be producible for reasons other than a waiver
caused by the inadvertent production. This Protective Order constitutes a Federal

Rule of Evidence 502(d) order, establishing that any inadvertently or unintentionally

produced material subject to the attorney-client privilege or work product immunity

is not a waiver of such protection.

      17.      The Parties agree to abide by Federal Rule of Civil Procedure 26(b)(4)

with respect to the discovery scope and limits for testifying and non-testifying

experts in this action.

      18.      The restrictions set forth in any of the preceding paragraphs of this

Order shall not apply to information that:

            a. Was, is, or becomes public knowledge not in violation of this Protective
               Order;

            b. Was lawfully possessed by the non-designating party prior to the date
               of this Protective Order and that the non-designating party is not
               otherwise obligated to treat as confidential;

            c. Was obtained by the non-designating party (without any benefit or use
               of Protected Information) from a third party having the right to disclose
               such information to the non-designating party without restriction or
               obligation of confidentiality; or

            d. Was submitted to a governmental entity without request for
               confidential treatment.

      19.      If a Party disputes (“Disputing Party”) a Producing Party’s designation

of information as CONFIDENTIAL or ATTORNEYS’ EYES ONLY or TRIAL

COUNSEL’S EYES ONLY, the Disputing Party shall notify the Producing Party in

writing of the basis for the dispute, identifying the specific documents or thing(s) as
to which the designation is disputed and proposing a new designation for such

materials. Thereafter, further protection of such information shall be resolved in

accordance with the following procedures:

      a. The Disputing Party and the Producing Party shall meet and confer to
         attempt to resolve the dispute either in person, in writing, or by telephone
         with the Producing Party claiming protection (as well as any other
         interested party) in a good faith effort to resolve the dispute. The Disputing
         Party may proceed to the next stage of the process only if it has first
         engaged in this meet and confer process.

      b. Failing agreement, the Disputing Party may bring a motion to the Court
         for a ruling that the information in question is not entitled to the status and
         protection of the Producing Party’s designation. When such a motion is
         filed, the Producing Party shall bear the burden of proving that the
         information has been properly designated as CONFIDENTIAL or
         ATTORNEYS’ EYES ONLY or TRIAL COUNSEL’S EYES ONLY.

      c. Notwithstanding any challenge to a designation, the Producing Party’s
         designation shall remain applicable and in effect unless and until one of
         the following occurs: (a) the Producing Party withdraws such disputed
         designation in writing; or (b) the Court orders that a new designation shall
         apply.

      20.      No Party shall be required to identify on its respective privilege log any

of the following documents or communications, which, absent this provision, the

Party would have been obligated to so identify on said privilege log:

            a. Documents or communications dated on or after the date of the
               Complaint, June 10, 2016;

            b. All correspondence or other documents relating to this lawsuit between
               a Party and trial counsel, other outside counsel, or counsel’s staff,
               including all such counsel and staff while this lawsuit was venued in
               the Western District of Wisconsin, dated on or after June 10, 2016; and
            c. All Memoranda, notes, and files of trial counsel related to this lawsuit.

      21.      No action taken in accordance with the Protective Order shall be

construed as a waiver of any claim or defense in the action or of any position as to

discoverability or admissibility of evidence.

      22.      The obligations imposed by this Protective Order shall survive the

conclusion of this case, but nothing in this Protective Order shall be deemed to

prevent the Parties from introducing any document designated CONFIDENTIAL or

ATTORNEYS’ EYES ONLY or TRIAL COUNSEL’S EYES ONLY into evidence

at trial of this action, or from using any information contained in documents

designated CONFIDENTIAL or ATTORNEYS’ EYES ONLY or TRIAL

COUNSEL’S EYES ONLY at the trial of this action, subject to any pretrial order

issued by this Court and the Federal Rules of Evidence.

      23.      A Party in receipt of documents or information designated as

CONFIDENTIAL or ATTORNEYS’ EYES ONLY or TRIAL COUNSEL’S EYES

ONLY pursuant to this Protective Order who is required to disclose the document or

information pursuant to any law, regulation, order, discovery request (including a

subpoena), or rule of any governmental authority, shall give immediate advance

notice, to the extent possible, or, if not possible, shall give notice as soon as possible

thereafter, of any such requested or actual disclosure in writing to the Attorneys of

the Producing Party and other Parties to afford the Producing Party or other Parties
a reasonable opportunity to seek legal protection from or otherwise limit the

disclosure of such information or documents.

      24.    Nothing in this Order shall be construed to prevent Attorneys from

advising their clients with respect to this litigation based on Protected Information,

provided that the Attorneys do not disclose the Protected Information itself, except

as provided in this Protective Order.

      25.    Within sixty (60) days after the termination of this action, including any

appeals, each Party shall either destroy or return to the Producing Party all materials

designated by the Producing Party as CONFIDENTIAL or ATTORNEYS’ EYES

ONLY or TRIAL COUNSEL’S EYES ONLY, and all copies of such documents,

and shall destroy all extracts and/or data taken from such materials. Each Party’s

obligation to destroy or return materials stored in electronic format shall be limited

to electronic data that is reasonably accessible to the Party, and shall not extend to

offsite backup, archival media or emails. Outside counsel for Parties other than the

Producing Party may retain one copy of each pleading, trial exhibit, deposition

exhibit, work product and transcript embodying documents or information

designated as Protected Information for archival purposes only, but shall destroy or

return all additional copies of such pleadings, trial exhibits, deposition exhibits, work

product and transcripts. Upon request, the Parties and their counsel shall separately

provide written certification to the Producing Party within sixty (60) days after the
final disposition of this action, including any appeals, that the actions required by

this paragraph have been completed.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: September 25, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on 9/5/2019, by electronic means and/or ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764
                                  EXHIBIT A

                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


GENESIS ATTACHMENTS,                         Court No. 19-cv-11266-MFL-MKM
LLC,                                         Hon. Matthew F. Leitman
                                             Magistrate Judge Mona K. Majzoub
               Plaintiff,

                   v.

DETROIT EDGE TOOL
COMPANY,                                          JURY TRIAL DEMANDED

              Defendant.


WRITTEN ASSURANCE

      I, _________________________________, declare as follows:

      I   reside   at   ______________________________          in     the     city   of

_____________________,        County       _____________________,            State    of

_______________________.               I     am     currently        employed         by

_________________________________________ located at _________________

____________________________           and     my     current        job      title   is

___________________________.

      I have read and I understand the terms of the Protective Order dated

_________________, filed in the above-entitled action pending in the United States

District Court for the Eastern District of Michigan. I agree to comply with and be
bound by the provisions of the Protective Order. I understand that any violation of

the Protective Order may subject me to sanctions by the Court.

      I shall not divulge any documents, or copies of documents, designated as

CONFIDENTIAL or ATTORNEYS’ EYES ONLY or TRIAL COUNSEL’S EYES

ONLY obtained pursuant to the Protective Order, or the contents of such documents,

to any person other than those specifically authorized by the Protective Order. I

shall not copy or use such documents except for the purposes of this action and

pursuant to the terms of the Protective Order. As soon as practical, but no later than

30 days after final termination of this action, I shall return to the Attorney from

whom I have received any documents             designated as containing Protected

Information and all copies, excerpts, summaries, notes, digests, abstracts and indices

relating to such documents.



I declare under penalty of perjury that the foregoing is true and correct.

Executed:___________________, 20__



      ___________________________________

      ____________________________________
      Print Name
